LOKEN, Circuit Judge,
with whom WOLLMAN and MAGILL, Circuit Judges, join, dissenting.
I agree with the court’s interpretation of Hazen Paper Co. v. Biggins, — U.S. ——, 113 S.Ct. 1701, 123 L.Ed.2d 338 (1993). But I disagree that the liquidated damages instruction given in this case meets the standard adopted in Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 105 S.Ct. 613, 83 L.Ed.2d 523 (1985), and followed in Biggins. In my view, the instruction given was reversible error under Thurston and remains reversible error under Biggins. Therefore, I respectfully dissent.
The Thurston standard — whether the employer “either knew or showed reckless disregard for the matter of whether its conduct was prohibited by the ADEA,” 469 U.S. at 128,105 S.Ct. at 625 — focuses not on whether the employer’s conduct was willful, but on whether the violation was willful. We have frequently recognized this vital distinction. See MacDissi v. Valmont Indus., Inc., 856 F.2d 1054, 1061 (8th Cir.1988) (willful violation requires “conscious intent to violate the law”); Tolan v. Levi Strauss & Co., 867 F.2d 467, 471 (8th Cir.1989) (same); Morgan v. Arkansas Gazette, 897 F.2d 945, 952 (8th Cir.1990) (same); Hudson v. Normandy School Dist., 953 F.2d 410, 413 (8th Cir.1992) (employer “must either willfully, knowingly or recklessly violate the ADEA to be liable for liquidated damages”).
Viewed from this critical perspective, the instruction given in this case consisted of three inconsistent and therefore seriously misleading sentences. The first sentence was right out of Thurston and, after Biggins, was clearly a correct statement of the law:
[A] violation is willful if the employer either knew or showed reckless disregard for the matter of whether its conduct was *562prohibited by the federal law under which the plaintiff sues in this case.
The problem begins in the second sentence:
And the violation is willful if it’s done voluntarily and deliberately and intentionally and not by accident or inadvertence or ordinary negligence.
The focus of this sentence is still properly on whether the violation is willful. But, as the court admits, insertion of the word voluntarily was wrong. It was wrong because voluntary is an impermissible substitute for reckless disregard in the Thurston standard. It was also wrong because the phrase if it’s done voluntarily subtly shifted the focus from the nature of the employer’s violation to the nature of its conduct. And this subtle shift in the second sentence became a completed transition in the third sentence:
And, in this connection, you can consider statements made or acts done or omitted and all facts or circumstances which show whether or not the defendant acted intentionally and not by accident.
(Emphasis added.) By the end of this sentence, the jury has received precisely the invitation that Thurston prohibits — you may find a willful violation if the defendant acted intentionally.
To find prejudice from this erroneous dilution of the Thurston standard, one need look no further than the closing arguments to the jury. The court’s instructions were distributed to counsel prior to closing arguments. Knowing that the liquidated damages instruction would obscure this crucial distinction, counsel for Brown made sure that the jury would improperly equate Stites’s intentional conduct with a willful violation:
Ladies and gentlemen, that is an intentional, willful act. It’s a decision made deliberately. It’s a decision made knowingly and intentionally. Clearly, Dale Stites thought about this decision. He began to think about it in the summertime when Fred had his accident. He thought about it through the fall when Fred came back to work. He thought about it while Fred was gone. And when he finally took action, it was deliberate action, intentional action, and, I suggest to you, a willful violation of the law passed by Congress to forbid just that kind of conduct.
In Thurston, the Supreme Court reversed an award of liquidated damages because “[t]he record makes clear that [the employer] acted reasonably and in good faith.” 469 U.S. at 129, 105 S.Ct. at 625. Here, Stites hired Brown when he was seventy-five years old and discharged him two years later after Brown had been seriously injured on the job and had taken a long winter vacation. Not surprisingly, there was evidence that Brown’s age was a factor in the decision to discharge him, but there was also considerable evidence that this was a reasonable, good faith employment decision rather than an intentional or reckless violation of ADEA. Biggins confirmed that, “It is not true that an employer who knowingly relies on age in reaching its decision invariably commits a knowing or reckless violation of the ADEA.” — U.S. at -, 113 S.Ct. at 1709. The district court’s instruction failed to properly define this issue for the jury. I would remand for a new trial on the issue of liquidated damages.
APPENDIX
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Nos. 91-2581,. 91-3057 and 91-3139.
Submitted: February 13, 1992
Filed: July 15, 1992
Before LOKEN, Circuit Judge, BRIGHT, Senior Circuit Judge, and HANSEN, Circuit Judge.
BRIGHT, Senior Circuit Judge.
Fred Brown filed this action pursuant to the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634 (1982 & Supp. V 1987), after Stites Concrete, Inc. (SCI) refused to allow Brown to return to work following a disputed leave of absence. The jury awarded Brown $38,500 in compensatory damages and the district court doubled this award based on the jury’s finding of a willful violation of the ADEA. 29 U.S.C. § 626(b). The district court also awarded *563Brown $28,089 in attorney’s fees. SCI appeals, arguing the district court erred in (1) denying Stites’s motion for judgment n.o.v. or a new trial; and (2) in its instructions on willfulness and mitigation. Brown cross-appeals the district court’s denial of enhanced attorney’s fees. For the reasons stated below, we affirm.
I. BACKGROUND
Our review of the district court’s denial of judgment n.o.v. requires that we view the evidence in the light most favorable to Brown. Blake v. J.C. Penney Co., 894 F.2d 274, 275 (8th Cir.1990). We present the facts accordingly.
Brown worked at Stites Concrete for approximately seven years in the late 1960s and early 1970s. In July 1986, Brown, at age seventy-five, returned to Stites, working in the maintenance department. Brown testified that before being hired he told Dale Stites, owner of Stites Concrete, Inc., that he “always went to Florida for two or three months out of the year ... [rjight after the first of the year,” and that Dale Stites stated: “There’s no problem. We’re not busy at that time of the year.” Trial Transcript at 134-35 [hereinafter Tr. at —].
Steve Hyslop, at age thirty-five, began working in the maintenance department a few months after Brown. Brown and Hyslop were the only two people working in the maintenance department. Under the union contract, Hyslop was subject to layoff before Brown.
In June 1987, Brown injured himself while removing a starter motor from an SCI truck engine. The motor, weighing roughly sixty pounds, fell squarely on Brown’s chest, giving him a hernia that required surgery. Brown missed approximately ten weeks of work. Hyslop testified that after Brown’s injury Dale Stites began making statements about Brown’s age and his ability to perform his duties. Tr. at 206-07.
Brown testified that in early December 1987 he spoke to Dale Stites about a three month leave of absence to begin on January 1, 1988, and that Stites stated “no problem.” Tr. at 146. Brown testified further that on the day he left, December 27, 1988, Stites said, “Have a good trip, a good vacation, and I’ll see you the first of April.” Tr. at 147. Stites denies giving Brown a leave of absence; instead, he argues that Brown quit. Tr. at 352.
Shirley Weaver, SCI’s bookkeeper, usually completed billing changes forms, which are then mailed to the Central States Health & Welfare Fund. These forms list, among other things, changes in a worker’s employment status, such as an employee going on a leave of absence. In a deposition, Robert Ryba, a Central States account analyst, testified that on February 4, 1988, he spoke to a woman who identified herself as Shirley Weaver and that she said Brown was on a leave of absence. Based on this conversation, Ryba prepared a billing changes form that listed Brown on leave of absence status as of January 3, 1988. Plaintiffs Ex. 10. Weaver testified that she did not remember speaking with anyone from Central States during the first week of February. Tr. at 284.
In the middle of February, Brown returned early from his trip due to an illness in the family. A few days later, Brown informed Dale Stites he wanted to return to work, but Stites said he had “nothing to do.” Tr. at 148. On April 1, Brown returned, but Stites stated again there was nothing for Brown to do and that he would call Brown “when I have something to do.” Tr. at 148. The same day, Brown asked Thomas Morían, the union steward, to talk to Dale Stites. Morían testified that Stites said “Fred’s getting too old to work out there. I’m afraid he might get hurt.” Tr. at 218. During this time, Hyslop continued working in the maintenance department.
Stites never called Brown back to work and Brown subsequently began looking for new employment. Brown contacted seven companies and revisited many of these companies several times. He also registered with the unemployment office and attended a four-week class on improving job application skills.
Brown filed an age discrimination claim and commenced this action. After a two-day trial, the jury returned a verdict for Brown *564and awarded him $38,500 in compensatory damages. The jury found further that Stites willfully violated the ADEA, and the district court awarded Brown an additional $38,500 in liquidated damages pursuant to 29 U.S.C. § 626(b). The district court denied Stites’s motion for judgment n.o.v. or, in the alternative, a new trial. The district court awarded Brown $28,089 in attorney’s fees, pursuant to 29 U.S.C. § 626(b). Brown had requested an enhanced fee award due to the difficulty of finding representation on a contingency fee basis, but the court denied the request. This timely appeal and cross-appeal followed.
II. DISCUSSION
A. Compensatory Damages
In reviewing the district court’s denial of Stites’s motion for judgment n.o.v., our review must:
“1) consider the evidence in the light most favorable to [Brown], who prevailed with the jury; 2) assume that all conflicts in the evidence were resolved by the jury in [Brown’s] favor; 3) assume as proved all facts which [Brown’s] evidence tends to prove; 4) give [Brown] the benefit of all favorable inferences which may reasonably be drawn from the facts proved; and 5) affirm the denial of the motion if reasonable persons could differ as to the conclusions to be drawn from it.”
Morgan v. Arkansas Gazette, 897 F.2d 945, 948 (8th Cir.1990) (citing Gilkerson v. Toastmaster, Inc., 770 F.2d 133, 136 (8th Cir.1985)).
SCI contends that Brown failed to prove at trial that he had been discharged by SCI. SCI claims that Brown quit his job when he went to Florida in 1988 because Brown never received permission to take a leave of absence.1 However, Brown testified that Dale Stites orally consented on three occasions to Brown taking a leave of absence. Tr. at 134-35; Tr. at 147-48. Although Stites denied ever consenting to a leave of absence, the jury could have reasonably believed Brown’s testimony.
SCI argues that Brown failed to prove that his age factored into Dale Stites’s decision to terminate Brown. A plaintiff in an age discrimination case must present evidence from which a jury could reasonably infer that age was a factor in an employer’s decision to terminate. Hudson v. Normandy School Dist., 953 F.2d 410, 412 (8th Cir.1992). Morían testified that Stites discussed Brown’s age, and stated that he was worried that “Fred [was] getting too old to work out there,” and “might get hurt.” Tr. at 218. We agree with the district court that Brown presented sufficient evidence for a jury to reasonably find that age factored into Stites’s failure to put Brown back to work.2
SCI also argues that the district court erred in its instructions on mitigation and that the evidence did not support a $38,500 award. The instructions provided that the jury should reduce plaintiffs damages if: (1) “plaintiff unjustifiably failed to take a new job of like kind or status or working conditions and pay which was available to him,” or (2) “failed to make reasonable efforts to find a new job, and that there were jobs available for which he was qualified.” Tr. at 443-44. SCI argues that the jury believed that the “like kind” language relieved Brown of the duty to make reasonable efforts to find work. We reject SCI’s argument, because an unemployed claimant *565only “forfeits his right to backpay if he refuses a job substantially equivalent to the one he was denied.” Ford Motor Co. v. E.E.O.C., 458 U.S. 219, 232, 102 S.Ct. 3057, 3065-66, 73 L.Ed.2d 721 (1982).
The defendant bears the burden of proving a plaintiffs failure to mitigate. Muldrew v. Anheuser-Busch, Inc., 728 F.2d 989, 992 (8th Cir.1984). Brown testified regarding his attempts to find employment. Other than an attempt to impeach Brown’s mitigation testimony, SCI presented no evidence of Brown’s failure to mitigate.3
B. Liquidated Damages
The district court doubled the damage award after the jury found that SCI willfully violated the ADEA. 29 U.S.C. § 626(b).
SCI argues that the district court erred in its willfulness instruction. The instruction provided:
Now, in this connection, a violation is willful if the employer either knew or showed reckless disregard for the matter of whether its conduct was prohibited by the federal law under which the plaintiff sues in this case. And the violation is willful if it’s done voluntarily and deliberately and intentionally and not by accident or inadvertence or ordinary negligence. And, in this connection, you can consider statements made or acts done or omitted and all facts or circumstances which show whether or not the defendant acted intentionally and not by accident.
Tr. at 444-45.
Stites submits that the district court should have instructed the jury that an employee must present additional evidence of outrageous conduct by the employer in order to recover liquidated damages, citing to Dreyer v. Arco Chemical, 801 F.2d 651, 657 (3d Cir.1986).
To prove an employer willfully violated the ADEA, a plaintiff must prove that the employer either knew or showed reckless disregard for whether the statute prohibited his conduct. Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 128-29, 105 S.Ct. 613, 625-26, 83 L.Ed.2d 523 (1985). An employer’s knowledge that the ADEA was “in the picture” in an employment situation will not suffice to prove that a violation was willful. Id. at 127-28, 105 S.Ct. at 624-25. Because Congress intended a “two-tiered liability scheme,” id. at 128, 105 S.Ct. at 625, this court has stated:
We think Thurston means at least this: if the people making the employment decision know that age discrimination is unlawful, and if there is direct evidence — more than just an inference from, say, an arguably pretextual justification — of age-based animus, the trier of fact may properly find willfulness.
Neufeld v. Searle Laboratories, 884 F.2d 335, 340 (8th Cir.1989); see also Beshears v. Asbill, 930 F.2d 1348, 1356 (8th Cir.1991).
In Dreyer, the Third Circuit reasoned that additional proof of an employer’s “outrageous conduct” was needed so that juries would not award liquidated damages in all cases where plaintiffs receive compensatory damages.4 801 F.2d at 657.
We do not follow the Third Circuit’s standard. The Dreyer court used the Restatement (Second) of Torts definition of punitive damages to justify the “outrageous conduct” test. 801 F.2d at 658. That definition requires that the jury find some type of malice on the part of the defendant.5 The Court in *566Thurston specifically rejected a requirement of “evil motive or bad purpose.” 469 U.S. at 126 n. 19, 105 S.Ct. at 624 n. 19. Nothing in the ADEA or Thurston requires that a, jury find a defendant culpable of outrageous conduct to award liquidated damages. Brown, 883 F.2d at 513. A finding of “outrageous conduct” is simply unnecessary to insure the “two-tier system of liability” envisioned in Thurston.6 The district court did not err in its instructions to the jury on the law of liquidated damages.7
SCI also argues that Brown failed to provide sufficient evidence supporting an award of liquidated damages. In this type of case, we focus on whether direct evidence exists that Dale Stites intended to discriminate against Fred Brown because of his age at the time Stites fired Brown. See Blake, 894 F.2d at 280 (citing Tolan v. Levi Strauss & Co., 867 F.2d 467, 471 (8th Cir.1989)). A single statement evidencing age-based animus by an employer will suffice to uphold an award of liquidated damages. Rademaker v. Nebraska, 906 F.2d 1309, 1313 (8th Cir.1990).
Two SCI employees, Thomas Morían and Steven Hyslop, testified at trial that they heard Stites say that Brown was “too old for the job.” SCI argues that Stites made these statements in the context of discussing Brown’s hernia injury, and that Stites was speaking out of concern for Brown’s health and safety on the job. However, the jury could have reasonably found otherwise. Hyslop testified that Stites made comments about Brown’s age which did not relate to his hernia injury. Discussing Stites’s age-based remarks, the following exchange occurred between Hyslop and SCI’s lawyer:
Q Okay. It [Stites’s remarks] started after he had the hernia problem, dropped the motor on himself, didn’t they?
A Yes.
Q All right. And weren’t they all in reference to his being injured?
A No.
Q They weren’t?
A No. More of them were in reference after he took the leave of absence and went to Florida.
Tr. at 210-11.
Additionally, an employer’s concealment may provide evidence that the employer knew its conduct violated the ADEA. Tolan v. Levi Strauss & Co., 867 F.2d 467, 471 (8th Cir.1989). The jury could have reasonably found that no basis existed for Stites’s concern for Brown’s safety, and that Stites professed concern about Brown’s safety as a false reason for discharge. Following *567his ten-week absence for the hernia injury, Brown did not miss a single day of work due to injury. Tr. at 378. Brown’s co-workers testified that Brown had never shirked his job responsibilities following the hernia injury. Tr. at 205. Stites admitted that although he claimed to be concerned about Brown’s health on the job, he never contacted Brown’s physician, or requested that Brown seek a physician’s care. Tr. at 381.
When Brown returned to work from Florida in February 1988, two months earlier than planned, Stites told him to go home because “he had nothing to do.” Hyslop testified that while Brown was absent he was overworked, doing the work of at least two people. Tr. at 208. The jury could have reasonably found that the real reason Brown was not allowed back to work was his age. Although we might have reached a different result from the jury, had we been the factfinders, “our task on review is not to act as the trier of fact.” Morgan v. Arkansas Gazette, 897 F.2d 945, 951 (8th Cir.1990).8
C. Attorney’s Fees
The district court awarded Brown $28,089 in attorney’s fees, pursuant to 29 U.S.C. § 626(b), but refused Brown’s request to enhance the fee for the contingent nature of the representation. Brown cross-appeals, arguing the district court erred in denying enhancement. We review the district court’s denial of enhancement under the abuse of discretion standard. Hendrickson v. Branstad, 934 F.2d 158, 162 (8th Cir.1991). After a full review of the record, we hold that the district court did not abuse its discretion in denying Brown’s request for enhancement.
III. CONCLUSION
Accordingly, we affirm.

. SCI argues that the district court erred in admitting as evidence Robert Ryba's deposition testimony and the February 4, 1988 billing changes form that listed Brown on leave of absence status. SCI claims that Brown’s insurance status was not relevant to whether Brown quit his job, because its accountant Shirley Weaver testified that she listed Brown as on leave in her insurance and pension records solely for Brown’s benefit, and not to reflect his employment status. We disagree. If SCI's business records indicated that Brown was on a "leave of absence,” that would definitely bring into question for the jury’s determination SCI's claims that Brown had quit.


. Regarding Stites's motion for a new trial, we do not examine the evidence as strongly in Brown's favor; instead, we use an abuse of discretion standard. Hudson v. Normandy School Dist., 953 F.2d 410, 412 (8th Cir.1992) (citing Patchell v. Red Apple Enters., Ltd., 921 F.2d 157, 159 (8th Cir.1990)). After reviewing the record, we conclude that the district court did not err in denying Stites a new trial.


. We also deny SCI’s request for remittitur.


. Although this court referred to the “outrageous conduct” test in one opinion, Bethea v. Levi Strauss & Co., 827 F.2d 355, 359 (8th Cir.1987), that test has never been the law of this court. The Dreyer opinion has been rejected or criticized by several circuits. See Biggins v. The Hazen Paper Co., 953 F.2d 1405 (1st Cir.1992); Brown v. M & M/Mars, 883 F.2d 505, 513 (7th Cir.1989); Uffelman v. Lone Star Steel Co., 863 F.2d 404, 410 (5th Cir.), cert. denied, 490 U.S. 1098, 109 S.Ct. 2448, 104 L.Ed.2d 1003 (1989); Herrold v. Hajoca Corp., 864 F.2d 317, 323 (4th Cir.1988), cert. denied, 490 U.S. 1107, 109 S.Ct. 3159, 104 L.Ed.2d 1022 (1989); Cooper v. Asplundh Tree Expert Co., 836 F.2d 1544, 1550 (10th Cir.1988); Lindsey v. American Cast Iron Pipe Co., 810 F.2d 1094, 1100 (11th Cir.1987).


. The court stated:
The Restatement suggests that in assessing punitive damages, "the trier of fact can properly consider [inter alia ] the character of the defendant’s act, [and] the nature and extent of the *566harm to the plaintiff that the defendant caused or intended to cause. See Restatement (Second) of Torts § 908(2).
Dreyer, 801 F.2d at 658 (brackets in original).


. We disagree with the Dreyer court's premise that the plain language of Thurston will lead to a liquidated damages award in all cases. Numerous situations exist where a plaintiff may be entitled to compensatory damages without providing evidence of intentional discrimination. Under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), a plaintiff can prove a prima facie case if she was within the protected class, doing her job properly, and was replaced with a younger worker with similar qualification. Id. at 802, 93 S.Ct. at 1824. The burden shifts to the defendant, and if the defendant fails to articulate a non-discrimi-natoiy reason for discharge, id., the plaintiff wins even if she brought no evidence proving that the violation was intentional. An employer may erroneously, but in good faith, use age as a bona fide occupational qualification for a job. Brown, 883 F.2d at 513. The employer may inadvertently design an employment structure that uses age illegally as a factor in hiring decisions. Thurston, 469 U.S. at 117, 105 S.Ct. at 619. In disparate treatment cases, when an employer singles out an employee for discrimination because of the employee's age, it "is the nature of the beast” that a finding of willfulness will often "followf] hard on the heels of an ADEA violation.” Biggins v. The Hazen Paper Co., 953 F.2d 1405, 1415 (1st Cir.1992).


. Although a plaintiff need not prove "outrageous conduct,” the district courts should, in the future, instruct juries that a plaintiff must present direct evidence of the employer's willfulness or recklessness to receive liquidated damages. That evidence should prove that the employer who discharged the plaintiff possessed a willful or reckless state of mind at or around the time of the employee’s discharge. Hudson v. Normandy School Dist., 953 F.2d 410 (8th Cir.1992). Willfulness or recklessness may be proven by statements or actions of an employer indicating a bias or animus against older workers, or indicating that the employer was indifferent to violating the law. Rademaker v. Nebraska, 906 F.2d 1309, 1313 (8th Cir.1990).


. Some may argue that because Dale Stites hired Brown when he was at an advanced age, this proves that.-Stites could not have intentionally discriminated against Brown because of his age. xThe weakness of this reasoning becomes apparent when it is extended to other protected groups. No one would argue that an employer who hires a minority or a woman is incapable of intentionally discriminating against that employee in the workplace.